UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51255 WIN GLOBAL MARKETS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 98-0374121 (I.R.S. Employer Identification No.) 55 Igal Alon Street, Tel Aviv, Israel67891 (Address of Principal Executive Offices) (Zip Code) (972) - 73 – 755-4500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s Common Stock, $0.001 par value, was 74,741,531as of August 14, 2012. EXPLANATORY NOTE This Form 10-Q/A amends the Quarterly Report on Form 10-Q of Win Global Markets, Inc.(the “Company” or “our”) for the quarter ended June30, 2012, filed on August 14, 2012 (the “Form10-Q”), for the sole purpose of furnishing the Interactive Data Files as Exhibit101.1 in accordance with Rule405(a)(2) of RegulationS-T. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. PART II — OTHER INFORMATION Item 6. Exhibits. Rule 13a-14(a) Certification of Principal Executive Officer (incorporated by reference to Exhibit 31.1 to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012, File No. 000-51255). Rule 13a-14(a) Certification of Principal Financial Officer (incorporated by reference to Exhibit 31.2 to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012, filed with the Securities and Exchange Commission on August 14, 2012, File No. 000-51255). Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350 (incorporated by referenceto Exhibit 32.1 as furnished with our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012,filed with the Securities and Exchange Commission on August 14, 2012, File No. 000-51255). Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 (incorporated by referenceto Exhibit 32.2 as furnished with our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012,filed with the Securities and Exchange Commission on August 14, 2012, File No. 000-51255). *101.1 The following materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended June30, 2012 formatted in XBRL (eXtensible Business Reporting Language): (i)the Condensed Consolidated Balance Sheets, (ii)the Condensed Consolidated Statements of Operations, (iii)the Condensed Consolidated Statements of Cash Flows, and (iv)related notes to these financial statements, tagged as blocks of text and in detail. * Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized: WIN GLOBAL MARKETS, INC. Dated: August 21, 2012 By: /s/Shimon Citron Shimon Citron Chief Executive Officer Dated: August 21, 2012 By: /s/ Shahar Ben Moshe Shahar Ben Moshe Chief Financial Officer (principal financial and accounting officer)
